In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Nassau County (Stack, J.H.O.), dated August 14, 2013, which, without a hearing, dismissed the custody petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the custody petition is reinstated, and the matter is remitted to the Family Court, Nassau County, for a hearing and new determination of the petition thereafter.
The Family Court erred in dismissing the petition in which *869the mother sought orders of custody for her two teenaged children. A natural parent has standing to seek legal custody of his or her child (see Domestic Relations Law § 70 [a]; Family Ct Act § 511; Debra H. v Janice R., 14 NY3d 576 [2010], cert denied 562 US —, 131 S Ct 908 [2011]; Matter of Marcelina M.-G. v Israel S., 112 AD3d 100 [2013]; T.V. v New York State Dept. of Health, 88 AD3d 290, 301 [2011]). According to the petitioner, the children’s father has abandoned the children and, due to their immigration status, they could be returned to El Salvador where they have been subjected to abuse by family members and threats by gang members. The petitioner has alleged that awarding her custody would be in the best interests of the children, since it would enable the children to apply for special immigrant juvenile status (see Matter of Maria G.G.U. v Pedro H.P., 114 AD3d 691 [2014]; Matter of Marisol N.H., 115 AD3d 185 [2d Dept 2014]; Matter of Maura A.R.-R. [Santos F.R.], 114 AD3d 687 [2014]).
Accordingly, since the Family Court dismissed the subject petition without conducting a hearing or considering the best interests of the children, we remit the matter to the Family Court, Nassau County, for a hearing and a new determination of the custody petition thereafter (see Matter of Maria E.S.G. v Jose C.G.L., 114 AD3d 677 [2014]; Matter of Francisco M.-G. v Marcelina M.-G., 100 AD3d 900 [2012]; Matter of Ashley W. [Verdele F.], 85 AD3d 807, 809 [2011]).
Mastro, J.E, Dillon, Leventhal and Duffy, JJ., concur.